Citation Nr: 1139812	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-39 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, and, if so, whether the claim may be granted.

2.  Entitlement to service connection for an acquired psychiatric disorder other than an anxiety disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran had active service from June 1969 to July 1974, and states he had reserve service thereafter.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) issued in 2006 by the Huntington, West Virgina, Regional Office (RO) and by the Columbia, South Carolina, RO.  During the pendency of this claim, jurisdiction of the claims files has been transferred to the Louisville, Kentucky RO.

The claims of entitlement to service connection for a left knee disorder, and for an acquired psychiatric disorder, to include an adjustment disorder, anxiety, depression, and PTSD, are addressed in the REMAND portion of the decision below.  The claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A denial of service connection for a psychiatric disorder, diagnosed as an adjustment disorder, with anxiety and depressed affect, was prepared in August 1989 and issued to the Veteran in September 1989, and that rating decision became final in the absence of an appeal.  

2.  Additional evidence obtained since 1989 includes VA treatment records which reflect that diagnoses of various acquired psychiatric disorders have been assigned, including a diagnosis of an anxiety disorder, and this evidence, together with lay evidence of continuity of symptomatology, is relevant to a fact not established in 1989, so the claim for service connection for an anxiety disorder may be reopened.



CONCLUSION OF LAW

New and material evidence has been received since the September 1989 denial of service connection for an adjustment disorder with anxiety, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has submitted new and material evidence to reopen his claim for service connection for a psychiatric disorder diagnosed as an adjustment disorder, with anxiety and depressed affect.  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran's request to reopen the claim for service connection for an adjustment disorder, to include an anxiety disorder, is granted in this decision.  As this determination is favorable, further discussion of VA's duty to notify as to the request to reopen is not required.  Because the claim is addressed in the Remand, below, as to development, so further discussion of the duty to assist is not required.  

Request to reopen claim

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Facts and analysis

Historically, the Veteran initially filed a claim of entitlement to service connection for "nerves" in March 1989.

Service treatment records available at the time of the 1989 rating decision reflect that the Veteran reported in November 1969 that he was "nervous" since a September 1969 motor vehicle accident.  The provider noted an impression of anxiety.  In December 1969 and January 1970, the Veteran reported nausea.  During the following year, the Veteran sought treatment for a rash and for upper respiratory symptoms, but there is no notation that the Veteran reported anxiety or any symptoms which was thought by a provider to be related to a complaint of anxiety or to an acquired psychiatric disorder.  

At February 1973 periodic examination and September 1974 separation examination, the Veteran checked "no" when asked if he had depression or excessive worry.   

Clinical records obtained in 1989 disclose that the Veteran sought treatment for emotion distress which appeared to be related to his ex-wife and children.  In October 1986 and February 1987, VA outpatient treatment notes reflect assignment of a diagnosis of adjustment disorder with anxiety and depression.  In December 1987, the Veteran declined inpatient treatment for these stresses.

The RO determined that there was no medical evidence linking the recent diagnosis of adjustment disorder to the Veteran's service, and no evidence of a chronic psychiatric disorder in service.  Service connection for "a nervous condition" was denied.  The Veteran did not appeal that denial, and the August 1989 denial became final when the period allowed for appeal expired one year later, in August 1990.  

In May 2005, the Veteran submitted a claim for service connection for anxiety attacks due to abuse by supervisors.  The Veteran submitted statements from his brother, mother, and other family members.  The Veteran argued that service personnel records disclosed the pattern of abuse by his supervisor.  

The Veteran's VA outpatient clinical records dated in October 2005 reflect that providers assigned a diagnosis of anxiety disorder, and linked this disorder to the Veteran's service.  The clinical records also reflect that the Veteran had a history of depression, managed by a private provider.  VA outpatient treatment records dated in February 2006 disclosed another diagnosis.  In January 2006, the prior denial of service connection for adjustment disorder with anxiety and depression was continued.  The Veteran disagreed, and a statement of the case (SOC) was issued in December 2007.  

The Veteran's contention that harassment by his supervisors in service has resulted in chronic anxiety must be considered credible for purposes of determining whether there is new and material evidence.  This evidence, assuming credibility, establishes a relationship between the Veteran's service and a current psychiatric disorder.  

The lay statements provided by the members of the Veteran's family must be considered credible for purposes of determining whether there is new and material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992) (VA must presume the credibility of new evidence, for purposes of determining whether evidence which reopens the claim has been received).  This evidence, assuming credibility, establishes a relationship between the Veteran's service and a current psychiatric disorder.  

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki, 24 Vet. App. 110, 121, 120 (2010), that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  With this guidance, the Board finds that the Veteran has submitted new and material evidence to reopen the claim for service connection for a psychiatric disorder diagnosed as an adjustment disorder with anxiety and depression.  

When a claim is reopened, VA must determine whether development has been completed.  If so, the claim may be decided on the merits.  In this case, the board is not convinced that development has been completed, and the development of the claim is addressed in the Remand portion of this decision, below.


ORDER

The appeal to reopen a claim of entitlement to service connection for an adjustment disorder with anxiety and depression is granted; the appeal is granted to this extent only.  


REMAND

The Veteran has requested that records of reserve service from 1978 to 1984 be considered in adjudicating his claims.  These records are not associated with the claims files.  An attempt should be made to obtain those records.  

After reserve service records and updated VA and private clinical records are obtained, then the VA examiner who conducted the 2008 VA examination, or similar provider, should be asked to provide an addendum to the 2008 VA examination report, or to provide VA examination.  The updated VA examination report should discuss any references to a left knee injury, left knee complaints, or a left knee disorder in the reserve service records and updated clinical records.  The additional evidence should be considered in adjudicating the claim.  

In his May 2005 claim, the Veteran sought service connection for "anxiety attacks."  When the Veteran was informed of the prior denial of service connection for an adjustment disorder with anxiety, the Veteran submitted a new claim for service connection for an anxiety disorder and PTSD.  The initial claim for service connection for a psychiatric disorder must be considered and developed together with the reopened claim for service connection for adjustment disorder with anxiety.  The Board finds that the claim on appeal which must be considered during the course of this Remand is more accurately stated as a claim for service connection for an acquired psychiatric disorder, to include an adjustment disorder, anxiety, depression, and PTSD, as stated in the list of claims Remanded.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records since the VA examination of April 24, 2008.  

2.  Attempt to obtain records of the Veteran's reserve service, which the Veteran identified in June 2006 statement as from 1978 to 1984 with the "395th Military Police section."  The Veteran should be asked to more specifically identify the reserve unit, including whether that reserve unit was affiliated with a state.  Then, the records should be requested through the appropriate agency.  

3.  Afford the Veteran an opportunity to identify non-VA clinical evidence or non-clinical evidence related to the claims on appeal.  

4.  Once the development above has been conducted to the extent possible, request an addendum to the March 2008 VA examination report.  The addendum should include review of reserve records, relevant additional VA clinical records, and any other additional evidence relevant to the claim for service connection for a left knee disorder.  The examiner should address the Veteran's lay statements as to left knee pain and left knee trauma.  
      The examiner should address the following:
      Is it at least as likely as not (50 percent or greater probability) that a current left knee disorder is etiologically related to the Veteran's active service, to include a motor vehicle accident which occurred in September 1969, or to any other incident of active service?  Is there any evidence that the Veteran incurred a left knee disorder while performing reserve service duties?  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must provide rationale for any opinion given, and should consider statements by the Veteran as they relate to post-service symptoms or treatment.  

5.  Once the development specified in paragraphs #1 to #3 above has been conducted to the extent possible, afford the Veteran VA psychiatric examination.  Any indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should address the Veteran's lay statements as to onset, incurrence, chronicity and continuity of symptoms associated with a psychiatric disorder.  The examiner should review the Veteran's service treatment records, post-service employment records, clinical records, and other relevant evidence of record.  The examiner should address the following:  

      a) Assign a diagnosis for each current psychiatric disorder.  
      b) Is there clear and unmistakable evidence that a psychiatric disorder preexisted service?  If the disorder clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the disability was not aggravated during service? 
      c) If a psychiatric disorder did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent or greater probability) that a current psychiatric disorder is etiologically related to, or was first manifested during, or is a result of, the Veteran's active service or an incident thereof?  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must provide rationale for any opinion given, and should consider statements by the Veteran as they relate to post-service symptoms or treatment.  If the examiner determines that a decision cannot be made without resort to mere speculation, then the examiner should identify the additional information required.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  After the above actions have been completed, readjudicate the Veteran's claims for service connection for a left knee disorder and for claim for service connection for an acquired psychiatric disorder, to include an adjustment disorder, anxiety, depression, and PTSD.  If any claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


